Title: To James Madison from “Mucius” [John Randolph], No. 1, 12 January 1810 (Abstract)
From: “Mucius”,Randolph, John
To: Madison, James


12 January 1810. No. 1. States that he is not a political admirer of JM’s but admits that he has found more to approve in JM’s administration than he had anticipated. Urges JM to look beyond the partisan divisions in the nation and requests him to consider future policy in the light of the true significance of Gallatin’s treasury report to Congress on 17 Dec. 1809. The finances are exhausted and the nation cannot afford defense, therefore the administration is in no position to challenge the belligerent nations of Europe to redress insults of the sort recently offered to Secretary of State Smith by Francis James Jackson. Deplores the influence of the Smith family over national policy and advises JM not to identify himself with the bankrupt policies of his predecessor, Thomas Jefferson. Emphasizes the weakness and the wastefulness of the military and naval establishments and warns JM of the dangers of making erroneous statements about the adequacy of the nation’s defenses, as he did in his late message to Congress.
Wishes JM would get rid of the Nonintercourse Act as well as all other measures of economic coercion. The government cannot protect commerce, nor should it tax and ruin agriculture under the pretense that it can do so. Repeats his views about the possible dangers from the “junto” of the Smith family surrounding JM and traces the possible extent of the political influence of the Smiths through their connections with other prominent families. Fears that the “proprietary rule of the new Lords Baltimore,” by virtue of Elizabeth Patterson’s marriage to Jerome Bonaparte, will corrupt American politics and make them subservient to the purposes of France. Napoleon would make use of such “tools” in the national councils, and Senator Giles is sufficiently ambitious and destitute of principle to advance imperial goals in America. Pledges himself to unmask this “French faction in the heart of our country” and begs JM to maintain peace, thus neither destroying the nation’s prosperity nor deranging its government. Concludes by quoting the opinions expressed in the Edinburgh Review, volume 12 [1808], page 476 [477], that the shock of war would jeopardize “the whole frame of the constitution.”
